Where in an action for personal injuries and property damage it is alleged that the damages were the direct and proximate result of certain acts of negligence, and the evidence does not demand a verdict for the plaintiff, but is conflicting as to whether the alleged negligence existed, and whether it was the direct and proximate cause of the plaintiff's injuries, and whether the plaintiff could have avoided the consequences of the defendant's negligence by the exercise of ordinary care, this court will not set aside the judgment of the court below overruling a motion for new trial, based solely on the general grounds, as these are questions of fact for the determination of the jury except in plain, palpable and indisputable cases. Pollard v. Hagan, 60 Ga. App. 581
(4 S.E.2d, 477), and cases cited.
Judgment affirmed. Sutton, P. J., and Parker, J.,concur.
                         DECIDED APRIL 10, 1947.